Title: General Orders, 9 September 1780
From: Washington, George
To: 


                        

                            Head Quarters Steenrapia Saturday September 9. 80
                            Parole Barcelona
                            Countersigns Fix; Firm
                            Watchword Drummers
                        
                        For the Day tomorrow
                        Brigadier General Irvine
                        Colonel Starr
                        Lieutenant Colonel North
                        Major Talbot
                        Brigade Major Ashley
                        The Commander in Chief thinks proper to mention that many officers who are sent on Extra Commands occasion
                            both him and themselves a great deal of unnecessary trouble by not keeping more particular accounts of their expences than
                            those they frequently exhibit and often reduce him to the painful necessity either of admitting Claims Stated in terms of
                            the greatest generality, or of rejecting them or at least of postponing the payment from time to time ‘till more particular
                            accounts can be made out; to prevent like inconveniences in future he requests that all officers who are sent upon such
                            commands will be attentive to this matter—will note to whom they pay Money—The date and Place and will make out their
                            accounts accordingly; and where Circumstances will admit it will also be prudent even to take in the bills they pay and
                            receipts—These particularities are required by the public they are usual in private transactions between man and man and
                            they are necessary for the Generals justification.
                        He also thinks proper to enjoin again a pointed Attention to the general orders published the 18th of
                            September last respecting Officers being sent on extra-commands and that it is not to be done but in the manner there
                            prescribed.
                        After Orders.
                        Brigadier General Poor will be interred tomorrow afternoon at Hackinsack Church—the funeral procession will
                            commence at four ô clock from Brewer’s house in front of the Infantry.
                        Colonel Butler is appointed officer of the day for tomorrow vice Colonel Starr indisposed.
                    